EXHIBIT STIPULATION AND MUTUAL RELEASE THIS STIPULATION AND MUTUAL RELEASE (the "Stipulation") is made and entered into by and among the Mississippi State Tax Commission (the "Claimant"), and Hancock Fabrics, Inc., Hancock Fabrics of MI, Inc., HF Resources, Inc., Hancockfabrics.com, Inc., HF Merchandising, Inc., HF Enterprises, Inc., and Hancock Fabrics, LLC, debtors and debtors-in-possession (collectively, the "Debtors"), and the Official Committee of Unsecured Creditors and the Official Committee of Equity Security Holders (collectively, the "Committees"); as of this 16th day of April, 2008. The Claimant, the Debtors and the Committees are sometimes collectively referred to herein as the "Parties" and individually as a "Party." RECITALS WHEREAS, on March 21, 2007 (the "Petition Date"), the Debtors commenced their respective bankruptcy cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their respective businesses as debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code; and WHEREAS, in January and February 2007, the Claimant issued a number of corporate income and franchise tax assessments against the Debtors. In August 2007, after the Petition Date, the Claimant issued additional corporate income, franchise, sales, and use tax assessments against some of the Debtors, and in November 2007 issued amended corporate income and franchise tax assessments against some of the Debtors; and WHEREAS, on September 12, 2007, the Claimant filed claims 2129 and 2142 (together, the "Tax Claims") in the case of Hancock Fabrics, Inc. The Tax Claims assert identical partially liquidated claims consisting of three parts: (a) an unsecured non-priority claim in the amount of $344,371, (b) an unsecured priority claim in the amount of $3,474,254, and (c) a claim for certain additional unliquidated amounts; and WHEREAS, on December 21, 2007, the Debtors filed the Objection to Claims of Mississippi
